430 F.2d 1177
The BABCOCK & WILCOX COMPANY, Assignee of the Interference Parties Rothemund and Koch, Appellee,v.COMBUSTION ENGINEERING, INC., Assignee of the Interference Parties Powell, Schroedter, Clayton and Knust, Appellant.
No. 263.
Docket 32974.
United States Court of Appeals, Second Circuit.
Argued November 21, 1968.
Decided November 21, 1968.

Appeal from the United States District Court for the District of Connecticut; Robert C. Zampano, Judge.
Arthur S. Tenser, New York City (Brumbaugh, Graves, Donohue & Raymond, New York City, Ralph G. Elliot, Alcorn, Bakewell & Smith, Hartford, Conn., on the brief), for appellant.
Roland T. Bryan, Stamford, Conn. (Haynes N. Johnson, Robertson, Bryan, Parmelee & Johnson, Stamford, Conn., Joseph M. Maguire, New York City, on the brief), for appellee.
Before KAUFMAN and ANDERSON, Circuit Judges, and TENNEY, District Judge.*
PER CURIAM:


1
We affirmed in open court1 the decision of the District Court on the opinion of Judge Zampano, reported at 314 F. Supp. 235 (D.Conn.1968).



Notes:


*
 Of the Southern District of New York, sitting by designation


1
 On November 21, 1968